Exhibit 10.21

 

FIRST AMENDMENT

 

to the

 

STEPAN COMPANY 2011 INCENTIVE COMPENSATION PLAN

 

Subject to certain inapplicable limitations, Section 5.9 of the Stepan Company
2011 Incentive Compensation Plan (the “Plan”) provides that the Plan may be
amended at any time by action of the Board of Directors of Stepan Company (the
“Company”).  In accordance with the authority granted by Section 5.9 of the Plan
and the approval provided by the Board of Directors of the Company, the Plan is
hereby amended as follows:

1.Effective as of January 1, 2018, Section 3.11(d) of the Plan is amended to
read as follows:

 

“(d)

in the case of a Non-Qualified Stock Option or a Stock Appreciation Right, the
date which is the last date of the next trading window after such termination if
terminated for any reason other than by reason of his becoming Disabled (within
the meaning of Code section 22(e)(3)), his death or his retirement under the
provisions of any qualified retirement plan that may be maintained by the
Company or subsidiary; or”

2.Effective as of January 1, 2018, Section 3.11(e) of the Plan is amended to
read as follows:

 

“(e)

in the case of a Stock Award or Performance Grant, the date on which the
Participant’s employment with the Company, including its subsidiaries, is
terminated for any reason other than by reason of his becoming Disabled (within
the meaning of Code section 22(e)(3)), his death or his retirement under the
provisions of any qualified retirement plan that may be maintained by the
Company or subsidiary.”

3.In all other respects, the Plan remains in full force and effect.

[Signature Page Follows]

 

CHICAGO/#3098949.1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the changes made by this First Amendment shall be effective
as of the applicable dates set forth above.

 

STEPAN COMPANY

 

 

 

By:

/s/ Gregory Servatius

Name:

 

Gregory Servatius

Title:

 

Vice President, Human Resources

Date:

 

February 21, 2018

 

CHICAGO/#3098949.1